[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENTS
The court finds that inasmuch as the meaning of the term base rate as used in the note, subject of this litigation, is uncertain and subject of the defendant's testimonial claim to the effect that the meaning of the term was changed improperly, the central material and factual issue in this case clearly is in dispute. Furthermore, the court does not find that federal law prohibits the state court from resolving this issue.1
Accordingly, plaintiff's Motion for Summary Judgment is denied.
Clarance J. Jones, Judge